 TOM'S MONARCHLAUNDRY & CLEANING CO.217Tom'sMonarch Laundry and Cleaning Co., Inc.andLaundry and Cleaning Workers Union, LocalNo. 56,a/w International Brotherhood of Team-sters, Chauffeurs,Warehousemen and Helpers ofAmerica, Petitioner.Case 25-RC-2885November15, 1967DECISION ON REVIEW AND ORDEROn March 10, 1967, the Regional Director forRegion 25 issued a Decision and Direction of Elec-tion in the above-entitled proceeding, in which herejected the contentions of the Employer and theIntervenor,Amalgamated ClothingWorkers ofAmerica, AFL-CIO, and its Local 319, that a con-tract bar exists and that the requestedsingle-em-ployerunit is inappropriate because the unitestablished by the bargaining history is multiem-ployer in scope. Thereafter, in accordance withSection 102.67 of the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,theEmployer and the Intervenor filed timelyrequests for review of the Regional Director'sDecision on the grounds that in rejecting their con-tentions, as aforestated, he departed from officiallyreported Board precedent, and/or that there arecompelling reasons for reconsideration of Boardpolicy.The Intervenor also urged that a furtherhearing be held, if necessary, to determine whetheror not the employees of the Employer are part of amultiemployer unit.On April 4, 1967, the Board by telegraphic orderdirected the Regional Director to make findings offact as to the alleged history of multiemployer bar-gainingand to reopen the record for further hearingifnecessary.Pending such action, the Boarddeferred its consideration of the requests for reviewand stayed the election which had been scheduled.Pursuant to the Board's Order, the RegionalDirector, on April 12, issued his supplementalfindingsof fact, in which he made additionalfindings of fact based on the existing record.'Thereafter, on July 24, 1967, the Board by tele-graphic order granted the requests for review andstayed the election pending decision on review.The Board has considered the entire record inthis case with respect to the issues under review, in-cluding theRegionalDirector'ssupplementalfindings of fact and the statements of position in therequests for review, and makes the followingfindings:The Petitioner seeks to represent a unit of em-ployees at the Employer'ssingle laundry anddrycleaning establishment in South Bend,Indiana.The Regional Director found that an existing con-tract between the Employer and the Intervenor wasinoperative as a bar because it contained a union-security clause requiring the payment of fees andassessments other than the "periodic dues and theinitiation fees uniformly required"and a holidaypay clause limiting such pay to members of the In-tervenor,both of which clauses'had been found bythe Board to be violations of Section 8(a)(1) of theNational Labor Relations Act, as amended,in Case25-CA-2296.2He further found,without specifi-cally resolving the contention of the Employer andthe Intervenor that the established unit was mul-tiemployer in scope,that the bargaining history inthe multiemployer unit could be given no weight inthe determination of the unit because it was basedon an agreement containing the aforestated illegalprovisions.In their requests for review,the Employer andthe Intervenor,as aforestated,contend that the Re-gional Director erred in rejecting their contract-barand unit contentions.Without passing on the con-tract-bar contentions,we find that the requestedsingle-employer unit is inappropriate.On the basis of the undisputed facts set forth intheRegional Director's supplemental findings offact,we find that the Intervenor has bargained withthe Employer and nine other laundry and dry-clean-ing firms, fellow members of the South Bend-Mishawaka Laundry and Dry Cleaning Associa-tion, on a multiemployer unit basis since 1954. Not-withstanding the fact that the 1954 contract and allsucceeding contracts contained illegal clauses, wedo not view the mere presence of such illegalclauses in the contracts,without more,as so taint-ing the bargaining history as to eliminate it as a fac-tor in determining the scope of the appropriateunit.3 In the circumstances,as the Employer hascomplied with the Board's remedial order in Case25-CA-2296 and as the requested unit is not coex-tensive with the established multiemployer unit, inwhich the Employer wishes to continue to bargain,we find it to be inappropriate,and we shall dismissthe petition on this ground alone.ORDERIt is hereby ordered that the petition filed hereinon May 17, 1965, be, and it hereby is, dismissed.No request for review was filed with respect thereto1Tom's Monarch Laundry & Cleaning Company, Inc,161 N LRB 740(issued November 3, 1966)Although the Board found the maintenanceof such clauses to be illegal, it found no evidence of unlawful practicesthereunder In its remedial order, the Board required the Employer tocease giving effect to such clauses The Regional Director issued a noticeof compliance with the Board'sOrder on January23, 1967.1Although in reaching this conclusion we have taken into considerationthe absence of a finding in Case 25-CA-2296 of illegal practices resultingfrom the aforementioned offensive clauses and the absenceof an orderrequiring theEmployer to withholdrecognitionof theIntervenor until itis certified,we do not hold thatabsence ofsuchfactors willin all caseswarrantthe same conclusion Whether bargaininghistory is so tainted byunfair laborpractices asto remove it as a factorin determining the ap-propriateness of a requested unit is a questionto be resolved byexamina-tion of thefacts and circumstancesof each case SeeAmerican Broadcast-ing Company,134 NLRB 1458, cfSea-Land Service, Inc,137 NLRB546,549168 NLRB No. 39